Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
GEORGE SILVER,)
		   No. 08-03-00440-CR

)
			Appellant,)
			Appeal from

)
v.)
		      34th District Court

)
THE STATE OF TEXAS,)
		 of El Paso County, Texas

)
			Appellee.)
		      (TC# 930D06712)


MEMORANDUM OPINION


	This is an attempted appeal from a pretrial order finding Appellant incompetent to stand trial
for the offense of murder.  Appellant timely filed a notice of appeal but the record does not contain
a certification of the defendant's right of appeal.  Appellant's counsel has notified the Clerk's Office
that the trial court refuses to sign the certification.
	Interlocutory rulings from competency hearings are merely ancillary to the criminal
proceedings and are not final judgments for purposes of appeal.  Morales v. State, 830 S.W.2d 139,
140 (Tex.Crim.App. 1992); Ortega v. State, 82 S.W.3d 748, 749 (Tex.App.--Houston [1st Dist.
2002, no pet.); Lowe v. State, 999 S.W.2d 537, 537 (Tex.App.--Houston [14th Dist.] 1999, no pet.). 
On December 12, 2003, we notified the parties of our intention to dismiss the appeal for want of
jurisdiction.  Appellant has not filed a written response.  Because the interlocutory order is not
appealable, the trial court was not obligated to enter a certification of the defendant's right of appeal. 
See Tex.R.App.P. 25.2(a)(2)(requiring trial court to enter a certification in every case in which the
trial court enters a judgment of guilt or other appealable order).  Accordingly, we dismiss the appeal
for want of jurisdiction.

April 8, 2004						 
							ANN CRAWFORD McCLURE, Justice

Before Panel No. 1
Larsen, McClure, and Chew, JJ.

(Do Not Publish)